I concur in the result reached by Mr. Justice DETHMERS solely on the following grounds. I think the controlling question in this case is whether defendant Sohio Petroleum Company should have complied with Act No. 9, § 9, Pub. Acts 1929 (2 Comp. Laws 1929, § 11640 [Stat. Ann. § 22.1319]). The record before us discloses that the Sohio Petroleum Company in the first instance made a bona fide attempt to comply with the above cited section and to secure the approval of the commission as required thereby; but that the commission through its engineering department notified Sohio Petroleum Company that under the circumstances the approval of the commission was not required. The commission has filed a brief in the instant case wherein it states:
"It is respectfully submitted that the construction here contended for is in accordance with the legislative purpose and intent when the act was enacted; that the Sohio Petroleum Company has substantially complied with all the requirements of the act and should be considered as having obtained the commission's approval for the construction of its line; and, that the order of the lower court should be affirmed."
Hence, under the record in the instant case it appears to me that it would be inequitable to now grant to plaintiff the injunctive relief sought against the Sohio Petroleum Company. That being the only relief sought, I concur in the opinion of Mr. Justice DETHMERS wherein he affirms the decree and order of the circuit court dismissing plaintiff's bill of complaint and giving costs to the defendant Sohio Petroleum Company, against plaintiff.
BUSHNELL, C.J., and BOYLES, J., concurred with NORTH, J. *Page 112